         Case 1:20-cv-04296-MKV Document 20 Filed 12/11/20 Page 1 of 1


                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #:
 ACE AMERICAN INSURANCE COMPANY,                                 DATE FILED: 12/11/2020

                            Plaintiff,
                                                                 1:20-cv-4296 (MKV)
                     -against-
                                                                        ORDER
 SPRAIN ASSOCIATES, LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ letters regarding Defendant’s contemplated motion

to amend its Answer and Counterclaims asserted against Plaintiff ACE American Insurance

Company and to add Levitt-Fuirst Associates, Ltd. as a party [ECF #16, 17, 19]. After reviewing

the arguments set forth in the parties’ letters, the Court finds that a pre-motion conference is not

necessary.

       Accordingly, IT IS HEREBY ORDERED that Defendant shall file its motion to amend

by December 23, 2020. Plaintiff shall respond by December 30, 2020. Defendant shall reply by

January 6, 2021.

       IT IS FURTHER ORDERED that Plaintiff’s motion to stay discovery is DENIED. The

Court will, however, entertain a request to extend the discovery deadlines set forth in the Court’s

Order dated November 9, 2020 [ECF #15].

       The Clerk of Court is respectfully directed to terminate the letter motions pending at

docket entries 16 and 17.

SO ORDERED.
                                                      _________________________________
Date: December 11, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
